Scott, J.:
There is no question in this case as to the jurisdiction of the board of assessors or of the regularity of their proceedings. We are, therefore, of the opinion, for the reasons stated in People ex rel. Olin v. Hennessy (150 App. Div. 190), decided herewith, that we are without power to review the determination.
We have, however, looked into the record, with the result that we are satisfied that, if we had the power, we should not interfere with the determination sought to be reviewed.
The writ must, therefore, be dismissed, with fifty dollars costs and disbursements to the respondents.
Ingraham, P. J., McLaughlin, Clarke and Dowling, JJ., concurred.
Writ dismissed, with fifty dollars costs and disbursements. Order to be settled on notice.